
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.29


Amended and Restated Pledge and Security Agreement

        This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT is dated as of
May 28, 2004, by UNION CARBIDE CORPORATION, a New York corporation ("Carbide" or
"Grantor") in favor of THE DOW CHEMICAL COMPANY, a Delaware corporation ("TDCC"
or "Lender").


W I T N E S S E T H:


        WHEREAS, Lender and Grantor entered into that certain Pledge and
Security Agreement dated as of March 25, 2003 (the "Pledge and Security
Agreement"), and amended the Pledge and Security Agreement pursuant to the First
Amendment to Pledge and Security Agreement dated as of March 25, 2003, and
pursuant to the Second Amendment to Pledge and Security Agreement dated as of
January 1, 2004;

        WHEREAS, Lender and Grantor are parties to the Amended and Restated
Credit Agreement dated as of the date first above written (as the same may be
hereafter amended, modified, supplemented or restated from time to time, the
"Credit Agreement") among TDCC, as lender, Carbide, as borrower, and the
Subsidiary Guarantor signatories thereto;

        WHEREAS, as a condition precedent to the effectiveness of the Credit
Agreement, Grantor is required to execute and deliver this Agreement, which
amends and restates in its entirety the Pledge and Security Agreement as in
effect immediately prior to the date hereof;

        WHEREAS, to secure the due and punctual payment and performance of,
among other things, the obligations of Grantor arising under the Credit
Agreement, Lender and Grantor wish to substitute certain collateral granted to
secure the obligations under the Pledge and Security Agreement with a first
priority perfected security interest in certain assets of Grantor, including
cash collateral, subject to the terms and conditions of this Agreement and the
Credit Agreement as in effect on the Effective Date;

        WHEREAS, to the extent that existing collateral is released and replaced
by the substituting Collateral, it is the intent of the parties such replacement
of collateral be deemed an exchange or substitution of property of equal or
lesser value, that is consummated contemporaneously with the release of the
existing collateral.

        NOW, THEREFORE, in consideration of the premises and to induce Lender to
enter into the Credit Agreement and to induce Lender to make and/or continue
extensions of credit to Grantor thereunder, Grantor hereby agrees with Lender as
follows:


ARTICLE I

DEFINED TERMS


        Section 1.1.    Definitions.

        (a)   Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

        (b)   Terms used herein that are defined in the UCC have the meanings
given to them in the UCC, including the following which are capitalized herein:

"Account"
"Account Debtor"
"Cash Proceeds"
"Chattel Paper"
"Deposit Account"
"Instruments"
"Investment Property"
"Money"
"Payment Intangible"
"Proceeds"
"Security"
"Security Entitlement"

52

--------------------------------------------------------------------------------





        (c)   The following terms shall have the following meanings:

        "Agreement" means this Amended and Restated Pledge and Security
Agreement.

        "Approved Deposit Account" means a Deposit Account maintained by Grantor
with a Deposit Account Bank, which account is the subject of an effective
Deposit Account Control Agreement, and includes all monies on deposit therein
and all certificates and instruments, if any, representing or evidencing such
Deposit Account.

        "Cash Collateral Account" has the meaning specified in the Credit
Agreement.

        "Cash Collateralized Credit Enhancements" has the meaning specified in
the Credit Agreement.

        "Cash Equivalents" has the meaning specified in the Credit Agreement.

        "Credit Agreement" is defined in the preamble of this Agreement.

        "Collateral" has the meaning specified in Section 2.1.

        "Consolidated Net Tangible Assets" means total assets less (a) total
current liabilities (excluding indebtedness for borrowed money or guarantees
thereof due within 12 months) and (b) goodwill, as reflected in the Company's
most recent consolidated balance sheet preceding the relevant date of a
determination, such amount to be calculated in accordance with Section 4.04(9)
of the Indenture.

        "Debt Obligations" means any Obligations for borrowed money or any
guarantee of such indebtedness for borrowed money.

        "Deposit Account Bank" means a financial institution selected or
approved by Lender and with respect to which Grantor has delivered to Lender an
executed Deposit Account Control Agreement.

        "Deposit Account Control Agreement" means a letter agreement providing
for "control" (as defined in Section 9-104 of the UCC) of the Lender on an
Approved Deposit Account, and in form and substance satisfactory to Lender,
executed by Grantor, Lender and the relevant Deposit Account Bank.

        "Deposited Cash Collateral" has the meaning specified in the Credit
Agreement.

        "Indenture" means the Indenture dated as of June 1, 1995 between Grantor
and Chemical Bank, as trustee, as amended.

        "Intercompany Note" means any promissory note evidencing Intercompany
Indebtedness.

        "LLC" means each limited liability company in which Grantor has an
interest identified on Schedule 2.

        "LLC Agreement" means each operating agreement with respect to an LLC,
as each agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

        "Monthly Report" has the meaning specified in the Credit Agreement.

        "Non-Debt Obligations" means all Obligations other than Debt
Obligations.

        "Obligations" means all advances, debts, liabilities, obligations,
covenants and duties owing by Grantor to Lender of every type and description,
arising under (i) the Credit Agreement or under any other Loan Document,
including all Loans, Credit Enhancement Obligations and the Univation
Reimbursement Obligation, and all fees and expenses and all interest, charges,
expenses, fees, attorneys' fees and disbursements and other sums chargeable to
Grantor under the Credit Agreement or any other Loan Document, or (ii) any other
transaction, arrangement, agreement, guarantee, indemnity or extension or
enhancement of credit entered into or provided by Lender to or on behalf of
Grantor from and after the date hereof, in each case whether direct or indirect,
absolute or contingent, or due or to become due.

        "Partnership" means each partnership in which Grantor has an interest
identified on Schedule 2.

        "Partnership Agreement" means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

        "Pledged Collateral" means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Partnership Interests, the Pledged LLC Interests, all
certificates or other instruments representing any of the foregoing, all
Security Entitlements of Grantor in respect of any of the foregoing, all
dividends, interest distributions, cash, warrants, rights,

53

--------------------------------------------------------------------------------



instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

        "Pledged LLC Interests" means all of Grantor's right, title and interest
as a member of the LLCs set forth on Schedule 2 (which Schedule 2 reflects the
release of Step 1 Released Collateral pursuant to Section 2.3 of this Agreement)
and all of Grantor's right, title and interest in, to and under any LLC
Agreement with respect thereto to which it is a party.

        "Pledged Notes" means all right, title and interest of Grantor in the
Instruments evidencing Intercompany Indebtedness (including any Intercompany
Notes) owed to Grantor, including all Indebtedness described on Schedule 2
(which Schedule 2 reflects the release of Step 1 Released Collateral pursuant to
Section 2.3 of this Agreement), issued by the obligors named therein, and all
interest, cash, Instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.

        "Pledged Partnership Interests" means all of Grantor's right, title and
interest as a limited and/or general partner in the Partnerships set forth on
Schedule 2 (which Schedule 2 reflects the release of Step 1 Released Collateral
pursuant to Section 2.3 of this Agreement) and all of Grantor's right, title and
interest in, to and under any Partnership Agreements with respect thereto to
which it is a party.

        "Pledged Stock" means the shares of capital stock owned by Grantor
identified on Schedule 2 (which Schedule 2 reflects the release of Step 1
Released Collateral pursuant to Section 2.3 of this Agreement); provided,
however, that so long as doing otherwise would result in adverse tax
consequences to Grantor, the amount of outstanding capital stock of any
Subsidiary that is not a domestic Subsidiary that is pledged or deemed to be
pledged hereunder shall not exceed the amount of shares of capital stock
possessing up to but not exceeding 65% of the voting power of all classes of
capital stock of such Subsidiary entitled to vote.

        "Restricted Property" means any shares of capital stock of a Restricted
Subsidiary owned by the Company or a Restricted Subsidiary.

        "Restricted Subsidiary" means a Wholly Owned Subsidiary that has
substantially all of its assets located in the United States and owns a
manufacturing facility located in the United States.

        "Secured Obligations" means the Debt Obligations and Non-Debt
Obligations owed by Grantor to Lender.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Step 1 Released Collateral" means all of Grantor's right, title and
interest in the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests set forth on Schedule 3 hereto, and all right, title and interest of
any Subsidiary Guarantor (as applicable) to the Pledged Stock, Pledged
Partnership Interests and Pledged LLC interests set forth on Schedule 3 hereto.

        "Step 2 Released Collateral" means all of Grantor's right, title and
interest in the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests set forth on Schedule 4 hereto, and all right, title and interest of
any Subsidiary Guarantor (as applicable) to the Pledged Stock, Pledged
Partnership Interests and Pledged LLC interests set forth on Schedule 4 hereto.

        "UCC" means the Uniform Commercial Code as in effect in the State of New
York on the date hereof; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Lender's security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term "UCC" shall mean the Uniform Commercial Code as in effect on
the date hereof in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

        "Wholly Owned Subsidiary" means a Subsidiary of which 100% of the
outstanding voting stock or equity securities are owned directly or indirectly
by Grantor.

        Section 1.2.    Certain Other Terms.

        (a)   The words "herein", "hereof", "hereto" and "hereunder" and similar
words refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

54

--------------------------------------------------------------------------------



        (b)   References herein to Schedule, Article, Section, subsection or
clause refer to the appropriate Schedule to, or Article, Section, subsection or
clause in this Agreement.

        (c)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (d)   Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any and all times such reference
becomes operative.

        (e)   The term "including" means "including without limitation" except
when used in the computation of time periods.

        (f)    The terms "Lender" and "Grantor" include their respective
successors.

        (g)   References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.


ARTICLE II

GRANT OF SECURITY INTEREST


        Section 2.1.    Collateral. For the purposes of this Agreement, all of
the following property now owned by Grantor or in which Grantor now has any
right, title or interests is collectively referred to as the "Collateral":

        (a)   all Pledged Collateral;

        (b)   all Deposit Accounts;

        (c)   all Cash Collateral Accounts;

        (d)   all Accounts, cash,, Monies, Cash Equivalents, Chattel Paper,
contract rights, Instruments, receivables and Payment Intangibles; and

        (e)   all books and records pertaining to the property described in
clauses (a) and (b) of this Section 2.1; and

        (f)    to the extent not otherwise included, all Cash Proceeds, Proceeds
and products of each of the foregoing and all accessions to, substitutions and
replacements for, and any and all proceeds of any insurance, indemnity, warranty
or guaranty payable to Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained above: (1) to the extent the
security interest created by this Agreement is securing Debt Obligations, such
security interest shall not extend to, and the term "Collateral" shall not
include, any Restricted Property (except to the extent the aggregate Debt
Obligations secured by Restricted Property hereunder does not exceed at any time
outstanding 10% of Consolidated Net Tangible Assets); (2) to the extent a grant
of a security interest in any Pledged "Collateral" would constitute a violation
or breach of any other agreement by which Grantor is bound and acceptable
arrangements, such as consents or amendments, cannot be made to avoid a
violation or breach of such other agreement by which Grantor is bound, such
Pledged Collateral will be excluded from "Collateral"; and (3) to the extent a
grant of a security interest in any Deposit Account for which the relevant
depository bank's jurisdiction is not in the United States and acceptable
arrangements cannot be made in the United States, such Deposit Account will be
excluded from Collateral. The parties hereto agree that the amount of Debt
Obligations that may be secured under this Agreement is limited under clause (1)
above, as required under the Indenture, to only a portion of the aggregate Debt
Obligations owing or which may become owing by Grantor to Lender and that any
payments or repayments of such Debt Obligations shall be and be deemed to be
applied first to the portion of such Debt Obligations that is not secured
hereby, it being the parties' intent that the portion of such Debt Obligations
last remaining unpaid shall be secured hereby.

55

--------------------------------------------------------------------------------



        Section 2.2.    Grant of Security Interest in Collateral. Subject to the
limitations expressly set forth in Section 2.1, Grantor, as security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
collaterally pledges to Lender and grants to Lender a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral.

        Section 2.3.    Release of Collateral.

        (i)    Lender agrees that contemporaneously with the effectiveness of
the Credit Agreement, (A) the Subsidiary Pledge Agreement dated as of March 25,
2003 between certain of the Subsidiary Guarantors and Lender is hereby
terminated, and (B) the security interest of Lender in the Step 1 Released
Collateral is hereby terminated and the security interest granted thereby
released.

        (ii)   Lender hereby agrees that the security interest of Lender in the
Step 2 Released Collateral will be terminated and released promptly following
Lender's delivery of a Monthly Report stating that the aggregate amount of
Deposited Cash Collateral equals the lower of (A) $300,000,000, or (B) the
aggregate amount of the Credit Enhancement Obligations; provided, however, that
no Default or Event of Default has occurred and is continuing as of the date of
such release.

        (iii)  Lender agrees to release cash collateral held in the Cash
Collateral Accounts pursuant to the terms and conditions of Section 7.9(b) of
the Credit Agreement. At the request and sole expense of Grantor following any
release of Collateral pursuant to this Section 2.3, Lender shall deliver to
Grantor any such Collateral and execute and deliver to Grantor such documents as
Grantor shall reasonably request to evidence such release.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        To induce Lender to enter into the Credit Agreement, Grantor hereby
represents and warrants to Lender that:

        Section 3.1.    Title; No Other Liens. Except for the Lien granted to
Lender pursuant to this Agreement and the other Liens permitted to exist on the
Collateral under the Credit Agreement, (a) Grantor is the record and beneficial
owner of the Pledged Collateral pledged by it hereunder constituting Instruments
or certificated securities and owns each other item of Collateral in which a
Lien is granted by it hereunder and (b) all such Collateral is owned free and
clear of any and all Liens.

        Section 3.2.    Perfection and Priority. The security interest granted
pursuant to this Agreement will constitute a valid and continuing perfected
security interest in favor of Lender in the Collateral for which perfection is
governed by the UCC upon (i) the completion of the filings which have been
delivered to Lender and completed in duly executed form, (ii) the delivery to
Lender of all Collateral consisting of Instruments and certificated securities,
in each case properly endorsed for transfer to Lender or in blank, and (iii) the
execution of Deposit Account Control Agreements with respect to all Deposit
Accounts and Cash Collateral Accounts. Such security interest will be prior to
all other Liens on the Collateral except for Customary Permitted Liens which
have priority over Lender's Lien by operation of law or otherwise as permitted
under the Credit Agreement or any Loan Document.

        Section 3.3.    State of Incorporation; Chief Executive Office. On the
date hereof Grantor's jurisdiction of organization, organizational
identification number, if any, and the location of Grantor's chief executive
office or sole place of business is specified on Schedule 1.

        Section 3.4.    Pledged Collateral.

        (a)   The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by Grantor constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2.

56

--------------------------------------------------------------------------------



        (b)   All of the Pledged Stock, and (to the extent relevant) all Pledged
Partnership Interests and Pledged LLC Interests have been duly and validly
issued and are fully paid and nonassessable.

        (c)   Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

        (d)   All Pledged Collateral consisting of certificated securities,
Chattel Paper or Instruments has been delivered to Lender in accordance with
Section 4.4(a).


ARTICLE IV

COVENANTS


        As long as any of the Obligations (other than contingent indemnification
Obligations not yet due and payable) remain outstanding, unless the Lender
otherwise consents in writing, Grantor agrees with Lender that:

        Section 4.1.    Generally. Grantor shall (a) except for the security
interest created by this Agreement, not create or suffer to exist any Lien upon
or with respect to any of the Collateral, except Liens permitted under the
Credit Agreement; (b) not use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement, any other Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral; (c) not
sell, transfer or assign (by operation of law or otherwise) any Collateral
except as permitted under the Credit Agreement; (d) not enter into any agreement
or undertaking restricting the right or ability of Grantor or Lender to sell,
assign or transfer any of the Collateral if such restriction would have a
Material Adverse Effect; and (e) promptly notify Lender of its entry into any
agreement or assumption of undertaking that restricts the ability to sell,
assign or transfer any of the Collateral regardless of whether or not it has a
Material Adverse Effect.

        Section 4.2.    Maintenance of Perfected Security Interest; Further
Documentation.

        (a)   Following the perfection of any security interest created by this
Agreement with respect to any item of Collateral, Grantor will maintain such as
a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons.

        (b)   Grantor will furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.

        (c)   At any time and from time to time, upon the written request of
Lender, and at the sole expense of Grantor, Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Deposit Account Control Agreements.

        Section 4.3.    Changes in Locations, Name, Etc.

        (a)   Except upon 15 days' prior written notice to Lender and delivery
to Lender of all additional executed financing statements and other documents
reasonably requested by Lender to maintain the validity, perfection and priority
of the security interests provided for herein, Grantor will not:

        (i)    change its state of incorporation or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or

57

--------------------------------------------------------------------------------



        (ii)   change its name, identity or corporate structure to such an
extent that any financing statement filed by Lender in connection with this
Agreement would become misleading.

        Grantor will keep and maintain at its own cost and expense satisfactory
and complete records of the Collateral, including a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with the Collateral as is consistent with past practices.

        Section 4.4.    Pledged Collateral.

        (a)   Grantor will deliver to Lender, all certificates, Chattel Paper or
Instruments representing or evidencing any Pledged Collateral, in suitable form
for transfer by delivery or, as applicable, accompanied by Grantor's
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to
Lender. Lender shall have the right, upon the occurrence and during the
continuance of an Event of Default, in its discretion and without notice to
Grantor, to transfer to or to register in its name or in the name of its
nominees any or all of the Pledged Collateral. Lender shall have the right to,
upon the occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing any of the Pledged
Collateral for certificates or instruments of smaller or larger denominations.

        (b)   Except as provided in Article V, Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating dividends constituting a distribution of capital) with respect to
the Pledged Collateral. Any sums paid upon or in respect of any of the Pledged
Collateral upon the liquidation or dissolution of any issuer of any of the
Pledged Collateral, any distribution of capital made on or in respect of any of
the Pledged Collateral or any property distributed upon or with respect to any
of the Pledged Collateral pursuant to the recapitalization or reclassification
of the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof shall, unless otherwise subject to a perfected security
interest in favor of Lender, be delivered to Lender to be held by it hereunder
as additional collateral security for the Secured Obligations or be deposited
into an Approved Deposit Account. If any sums of money or property so paid or
distributed in respect of any of the Pledged Collateral shall be received by
Grantor, Grantor shall, to the extent such money is not otherwise deposited into
an Approved Deposit Account and until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of Grantor, as additional security for the Secured Obligations.

        (c)   Except as provided in Article V, Grantor will be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral and to give consents, waivers or ratifications in respect thereof;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by Grantor which would have a Material Adverse Effect or
which would be inconsistent with or breach the terms of the Credit Agreement,
this Agreement or any other Loan Document.

        (d)   Grantor will not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of Lender in the Pledged Partnership Interests or Pledged LLC
Interests pledged by Grantor hereunder, including electing to treat the
membership interest or partnership interest of Grantor as a security under
Section 8-103 of the UCC.

        Section 4.5.    Approved Deposit Accounts. Except as otherwise permitted
by the Credit Agreement, if required by Lender under the Credit Agreement,
Grantor will (i) deposit in an Approved Deposit Account all cash and all
Proceeds received by Grantor, and (ii) not establish or maintain any Deposit
Account other than with a Deposit Account Bank.

        Section 4.6.    Payment of Taxes and Other Obligations. Grantor will, to
the extent required under the Credit Agreement, pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of Grantor and such proceedings could not reasonably be
expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.

58

--------------------------------------------------------------------------------






ARTICLE V

REMEDIAL PROVISIONS


        Section 5.1.    Code and Other Remedies. During the continuance of an
Event of Default, Lender may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (in each case except any required by law referred to below) to or upon
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker's board or office of
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of redemption
in Grantor, which right or equity is hereby waived and released. Lender shall
apply the net proceeds of any action taken by it pursuant to this Section 5.1,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including reasonable attorneys' fees and disbursements, to the
payment in whole or in part of the Secured Obligations, in such order as the
Credit Agreement shall proscribe, and only after such application and after the
payment by Lender of any other amount required by any provision of law, need
Lender account for the surplus, if any, to Grantor. To the extent permitted by
applicable law, Grantor waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by it of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

        Section 5.2.    Pledged Collateral.

        (a)   During the continuance of an Event of Default, upon notice by
Lender to Grantor, (i) Lender shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Collateral
and make application thereof to the Obligations in the order set forth in the
Credit Agreement, and (ii) Lender or its nominee may exercise (A) all voting,
consent, corporate and other rights pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of Pledged Securities, the right to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
Lender may determine), all without liability except to account for property
actually received by it, but Lender shall have no duty to Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

        (b)   In order to permit Lender to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) upon the occurrence and during the continuance of an
Event of Default, Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Lender all such proxies, dividend payment orders and
other instruments as Lender may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, Grantor hereby grants to
Lender an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default

59

--------------------------------------------------------------------------------



and which proxy shall only terminate upon the payment in full of the Secured
Obligations (in respect of Loans and Reimbursement Obligations and interest and
fees thereon and expenses related thereto) and the termination of the
Commitment.

        (c)   Grantor hereby expressly authorizes and instructs each issuer of
any Pledged Collateral pledged hereunder by Grantor to (i) comply with any
instruction received by it from Lender in writing that (A) states that an Event
of Default has occurred and is continuing and (B) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Grantor, and Grantor agrees that such issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Collateral directly to
an Approved Deposit Account approved for such purpose by Lender.

        Section 5.3.    Sale of Pledged Collateral.

        (a)   Grantor recognizes that Lender may be unable to effect a sale of
any or all the Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
issuer would agree to do so.

        (b)   Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral pursuant to this Section 5.3 valid
and binding and in compliance with any and all applicable Requirements of Law,
provided, however, that Grantor shall not be obligated to register any portion
of the Pledged Collateral under the provisions of the Securities Act. Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to Lender, that Lender has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against Grantor, and Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.

        Section 5.4.    Deficiency. Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorneys employed by Lender to collect such deficiency.


ARTICLE VI

POWER OF ATTORNEY


        Section 6.1.    Lender's Appointment as Attorney-in-Fact.

        (a)   Grantor hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Grantor and in the name of Grantor or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Grantor hereby gives Lender
the power and right, on behalf of Grantor, without notice to or assent by
Grantor, to do any or all of the following:

        (i)    pay or discharge taxes and Liens levied or placed on the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

60

--------------------------------------------------------------------------------



        (ii)   execute, in connection with any sale provided for in Section 5.1
or 5.3, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

        (iii)  (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (B) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to enforce any other right
in respect of any Collateral; (D) defend any suit, action or proceeding brought
against Grantor with respect to any Collateral; (E) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as Lender may deem appropriate; and (F) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though Lender were the absolute
owner thereof for all purposes, and do, at Lender's option and Grantor's
expense, at any time, or from time to time, all acts and things which Lender
deems necessary to protect, preserve or realize upon the Collateral and Lender's
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 6.1(a) unless an Event of Default shall have occurred and be
continuing.

        (b)   If Grantor fails to perform or comply with any of its agreements
contained herein, and such failure constitutes an Event of Default, Lender (so
long as such Event of Default is continuing), at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

        (c)   The expenses of Lender incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the Applicable Rate at which interest would then be
payable on past due Loans under the Credit Agreement, from the date of payment
by Lender to the date reimbursed by Grantor, shall be payable by Grantor to
Lender on demand.

        (d)   Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

        Section 6.2.    Duty of Lender. Lender's sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Lender deals with
similar property for its own account. Subject to applicable law, neither Lender
nor any of its officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on Lender hereunder are solely to protect Lender's interest in
the Collateral and shall not impose any duty upon Lender to exercise any such
powers. Lender shall be accountable only for amounts that Lender actually
receives as a result of the exercise of such powers, and neither Lender nor any
of its officers, directors, employees or agents shall be responsible to Grantor
for any act or failure to act hereunder.

        Section 6.3.    Execution of Financing Statements. Grantor authorizes
Lender to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as Lender reasonably determines appropriate to perfect the security
interests of Lender under this Agreement. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

61

--------------------------------------------------------------------------------




ARTICLE VII

MISCELLANEOUS


        Section 7.1.    Amendments in Writing. None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 10.1 of the Credit Agreement.

        Section 7.2.    Notices. All notices, requests and demands to or upon
Lender or Grantor hereunder shall be effected in the manner provided for in
Section 10.6 of the Credit Agreement.

        Section 7.3.    No Waiver by Course of Conduct; Cumulative Remedies.
Lender shall not by any act (except by a written instrument pursuant to
Section 7.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of
Lender any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

        Section 7.4.    Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of Grantor and shall inure to the benefit of
Lender and its successors and assigns; provided, however, that Grantor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Lender.

        Section 7.5.    Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same agreement.

        Section 7.6.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        Section 7.7.    Section Headings. The Article and Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

        Section 7.8.    Entire Agreement. This Agreement together with the other
Loan Documents represents the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.

        Section 7.9.    Governing Law. This agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.

        Section 7.10.    Release of Collateral; Termination.

        (a)   Upon termination of the Commitment and payment and satisfaction in
full of all Loans, Reimbursement Obligations and all other Obligations which
have matured and which are then due and payable, the Collateral (other than any
Collateral previously released) shall automatically be released from the Lien
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of Lender and Grantor hereunder
shall immediately terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to Grantor. At the request and sole expense of Grantor following any such
termination, Lender shall deliver to Grantor any Collateral of Grantor held by
Lender hereunder and execute and deliver to Grantor such documents as Grantor
shall reasonably request to evidence such termination.

62

--------------------------------------------------------------------------------



        (b)   If any of the Collateral shall be sold or disposed of by Grantor
in a transaction permitted by the Credit Agreement (including by operation of
Lender's written consent or waiver), the Collateral so sold or disposed of shall
be automatically released from the Lien created hereby and, in connection
therewith, Lender, at the request and sole expense of Grantor, shall execute and
deliver to Grantor all releases or other documents reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral.

        Section 7.11.    Reinstatement. Grantor further agrees that, if any
payment made by Grantor or any other Person and applied to the Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by Lender to such person,
its estate, trustee, receiver or any other party, including Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior release or termination shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of Grantor in respect of the amount of such payment.

        IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

          UNION CARBIDE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/  EDWARD W. RICH      

--------------------------------------------------------------------------------

            Name: Edward W. Rich             Title: Chief Financial Officer,
Vice President and Treasurer ACCEPTED AND AGREED:
THE DOW CHEMICAL COMPANY      
By:
 
/s/  J. P. REINHARD      

--------------------------------------------------------------------------------


 
 
      Name:   J. P. Reinhard           Title:   Executive Vice President and
Chief Financial Officer      

63

--------------------------------------------------------------------------------



Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------

Schedule 1


State of Incorporation; Principal Place of Business

Union Carbide Corporation

Jurisdiction of organization: New York

I.R.S. Employer Identification Number: 13-1421730

Principal place of business

400 West Sam Houston Parkway South

Houston, Texas 77042

Phone No: (713)-978-2016 / Fax No: (713)-978-2394

64

--------------------------------------------------------------------------------



Schedule 2


Pledged Collateral1

1.Pledged Stock


Issuer

--------------------------------------------------------------------------------

  Holder

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Class (if
known)

--------------------------------------------------------------------------------

  %
Ownership

--------------------------------------------------------------------------------

Dow International Holdings Company   UCC   831   Common   7.4 Dow Chemical
Canada Inc.°   UCC   64,444   Common   11.2 Modeland International Holdings
Inc.°   UCC       Class A Common   41 Dow Química Argentina S.A.°   UCC  
4,933,170   Common   11.99 Dow Venezuela, C.A.°   UCC           19.61 Dow
Química Mexicana S.A. de C.V.°           UCC   15.42 EQUATE Petrochemical
Company K.S.C.°   UCC   971,700,000   Common   45 EQUATE Marketing Company E.C.°
  UCC   250,500   Ordinary   50.1 Union Carbide Subsidiary C, Inc.2   UCC  
1,000   Common   100 Catalysts, Adsorbents and Process Systems, Inc.3   UCC   5
  Common   100 Union Carbide Chemicals & Plastics Technology Corporation   UCC  
100   Common   100

2.Pledged Partnership Interests

        None.

3.Pledged LLC Interests


Issuer

--------------------------------------------------------------------------------

  Holder

--------------------------------------------------------------------------------

  % Ownership

--------------------------------------------------------------------------------

UCMG LLC.   UCC   100

--------------------------------------------------------------------------------

1The security interests granted with respect to some of the Pledged Collateral
identified on this Schedule 2 are limited by Section 2.1 of the Agreement.

°Pledged Stock of non-U.S. entities will be limited to 65% of the voting power
of all outstanding equity interests of such entities entitled to vote.

2Union Carbide Subsidiary C, Inc. is the entity through which UCC indirectly
holds its interest in Univation Technologies, LLC.

3Catalysts, Adsorbents and Process Systems, Inc. is the entity through which UCC
indirectly holds its interest in UOP LLC.

65

--------------------------------------------------------------------------------



        4.     Pledged Notes

        a.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Caribe LLC.

        b.     Revolving Loan Agreement, dated as of October 1, 2001, by and
between UCC and UCMG LLC, as amended on December 1, 2001.

        c.     Revolving Loan Agreement, dated as of December 1, 2001, by and
between UCC and Westbridge Insurance Ltd.

        d.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UNISON Transformer Services, Inc., as amended on December 1,
2001.

        e.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UniGlobal Logistics, Inc.

        f.      Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UCAR Interam Inc.

        g.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Finance Corporation.

        h.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Polyolefins Development Company, Inc.

        i.      Revolving Loan Agreement, dated as of July 1, 2001, by and
between UCC and Union Carbide Chemicals & Plastics Technology Corporation.

        j.      Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and KTI Chemicals, Inc.

        k.     Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Amerchol Corporation.

66

--------------------------------------------------------------------------------



Schedule 3


Step 1 Released Collateral

— Collateral Held by Union Carbide Corporation

Asian Acetyls Co, Ltd.
Nippon Unicar Company Limited
Optimal Chemicals (Malaysia) Sdn Bhd
Optimal Olefins (Malaysia) Sdn Bhd
Union Carbide Pan America, Inc.
UCAR Emulsions Systems International, Inc.
UCAR Pipeline Inc
UCAR Louisiana Pipeline Company
Union Carbide Caribe LLC
Union Carbide Inter-America, Inc. (DE)
American Acetyls
Amerchol Corporation
Chemicals Marine Fleet, Inc.
Global Industrial Corporation
UC Finco Inc.
Union Carbide Asia Pacific, Inc.
Union Carbide Inter-America, Inc. (NJ)
Union Carbide Polyolefins Development Company, Inc.
Union Carbide Middle East Limited
Union Carbide Ethylene Oxide / Glycol Company
Seadrift Pipeline Corporation
Carbide Chemical (Thailand) Limited
Union Carbide Asia Limited (Hong Kong Corp)
National Carbon Company Pakistan (Private) Limited (Pakistan Corp)
PT Union Carbide Indonesia
Union Carbide Formosa Company, Ltd (Taiwan Corp)
Union Carbide Ibérica, S.A. (Spain Corp.)
Union Carbide Pakistan (Private) Limited (Pakistan Corp)
Westbridge Insurance Ltd (Bermuda Corp)
Industrias Carlisil, S.A. (Mexico Corp)
Servicios de Químicos Agricolas, S.A. (Mexico Corp)
Mineracao Ligura Ltda. (Brazil Corp)
Mineracao Sao Damaso Ltda. (Brazil Corp)
Union Carbide Commercial Nicaragua, S.A. (Nicaragua Corp)
Union Polymers Sdn Bhd (Malaysia Corp)
Union Carbide Customer Services Pte. Ltd. (Singapore Corp)
GlenGate Insurance Brokers Limited (Ireland Corp)
UCAR Vanor (Proprietary) Limited (South African Corp)
Dow Chemical (Malaysia) Sdn. Bhd. (Malaysia Corp)
Union Carbide South Africa (Proprietary) Limited (South Africa Corp)
Union Carbide Philippines (Far East), Inc. (Philippines Corp)
Codium Desenvolvimento de Industrias Minerais Ltda. (Brazil Corp)
Union Carbide Foreign Sales Corporation (Virgin Islands Corp)
Union Carbide China Investment Co. Ltd.

67

--------------------------------------------------------------------------------



— Collateral Held by Catalysts, Adsorbents and Process Systems, Inc.

UOP LLC


— Collateral Held by Union Carbide Subsidiary C, Inc.


Univation Technologies LLC


— Collateral Held by UCMG LLC

Optimal Glycols (Malaysia) Sdn. Bhd.

68

--------------------------------------------------------------------------------



Schedule 4


Step 2 Released Collateral

1.Dow Química Argentina S.A. (Argentina Corp.) 2.Dow Venezuela, CA (Venezuela
Corp.) 3.Dow Química Mexicana S.A. de C.V. (Mexico Corp) 4.UCMG LLC 5.Catalysts,
Adsorbents and Process Systems, Inc. 6.EQUATE Petrochemical Company K.S.C.
7.EQUATE Marketing Company E.C.

Note: After the release of the Step 2 Released Collateral the Pledged Stock will
be as follows:

Issuer

--------------------------------------------------------------------------------

  Holder

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Class (if
known)

--------------------------------------------------------------------------------

  %
Ownership

--------------------------------------------------------------------------------

Dow International Holdings Company   UCC   831   Common   7.4 Dow Chemical
Canada Inc.°   UCC   64,444   Common   11.2 Modeland International Holdings
Inc.°   UCC       Class A Common   41 Union Carbide Subsidiary C, Inc.   UCC  
1,000   Common   100 Union Carbide Chemicals & Plastics Technology Corporation  
UCC   100   Common   100

69

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.29



W I T N E S S E T H
ARTICLE I DEFINED TERMS
ARTICLE II GRANT OF SECURITY INTEREST
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV COVENANTS
ARTICLE V REMEDIAL PROVISIONS
ARTICLE VI POWER OF ATTORNEY
ARTICLE VII MISCELLANEOUS
